Citation Nr: 0416615	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  03-27 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a left knee disability.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel






INTRODUCTION

The veteran served on active duty from February to May 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which declined to reopen a claim of service 
connection for a left knee disability.  

As set forth in more detail below, the issue of entitlement 
to service connection for a left knee disability will be 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The veteran is advised that VA will 
notify her if further action is required on her part.  


FINDINGS OF FACT

1.  In a final June 1980 decision, the Board denied the 
veteran's claim of service connection for a left knee 
disability.

2.  Evidence received since the June 1980 decision is new and 
relevant for the claim of service connection for a left knee 
disability.


CONCLUSION OF LAW

1.  The Board's June 1980 decision is final.  38 U.S.C.A. 
§ 4004 (1976) (currently 38 U.S.C.A. § 7104(b) (West 2002)); 
38 C.F.R. § 19.104 (1979) (currently 38 C.F.R. § 20.1100 
(2003)).

2.  New and material evidence has been received since the 
June 1980 decision, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

An assessment of the Veterans Claims Assistance Act, 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003), is not required as the veteran's claim to 
reopen is being granted.

I.  Facts

A February 1977 entrance examination indicated that the 
veteran had a recent knee injury.  Service medical records 
report that the veteran sought treatment after twisting her 
left knee while jumping.  Other notations indicated continued 
swelling, and recommended continued use of crutches.  An 
April 1977 examination revealed medial pain in the knee and 
noted that the veteran developed recurrent effusion after a 
dislocated patella prior to service.  The problems with the 
left knee patellar pain persisted.  In May 1977 the 
orthopedic clinic concluded that the veteran would need a 
work profile to prevent running and jumping.  Pursuant to 
Medical Board Proceedings, which diagnosed the veteran as 
having symptomatic subluxing patella of the left knee, the 
veteran elected to be discharged.

After the June 1980 Board denial, the veteran filed a claim 
to reopen in April 2002.  She submitted a letter from a 
private physician, Dr. Murphy, who was treating the veteran's 
left knee.  Dr. Murphy stated that over the years the veteran 
had gradual deterioration of the knee to the point where she 
had at least moderate to advanced degenerative arthritis.  An 
examination of the left knee revealed range of motion from 0 
degrees to 110 degrees.  The veteran had pain both medially 
and laterally to joint line pressure.  Dr. Murphy 
characterized the arthritis of the left knee as secondary to 
injuries suffered in basic training.  Dr. Murphy's treatment 
records from July 2001 to April 2003 were also submitted.  

Finally, the veteran's September 2003 substantive appeal 
contained a detailed statement concerning the disability.  
She recounted the history of the left knee disability, 
stating that in February 1977 she had hurt it playing tennis, 
and "felt it was important at the time to be honest with 
Army doctor."  In service during basic training the veteran 
tried to jump over a six-foot wall and she injured her knee.  
She recalled, "after that I ended up going to the hospital 
nearly everyday and having my knee aspirated."  She had 
needles of blood withdrawn from the knee, and "went thru 
boot camp on crutches."  She also had to run a mile at a 
physical examination to complete boot camp, during which she 
fell repeatedly.  Upon discharge, the veteran had the first 
of three knee operations.  She stated that orthopedic 
physicians recently explained she required a total knee 
replacement.  The veteran stated:  "My life has been totally 
impaired forever.  I can hardly walk."  

II.  Laws and Regulations

Generally, an unappealed Board denial is final under 38 
U.S.C.A. § 7104 and the claim may only be reopened through 
the receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108; see Hodge 
v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a) (2003).  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).


III.  Analysis

Presuming the credibility of the evidence, the veteran has 
submitted new and material evidence since the last final 
denial of her claim.  The report from Dr. Murphy, filed with 
the claim to reopen, is new because it is not redundant of 
evidence previously of record.  He offers an opinion 
concerning the source of the veteran's knee disability (that 
the arthritis is a consequence of an in-service injury), and 
clarifies a current diagnosis.  Additionally, the veteran's 
lay statements in the substantive appeal are new because they 
explain the in-service incident with greater detail.

The evidence is also material because it raises a reasonable 
possibility of establishing the claim.  Regulation dictates 
that a pre-existing disability can be service-connected if it 
was aggravated by service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306 (2003).  The 
veteran's statements, and Dr. Murphy's opinion, at least 
suggest that the veteran's knee disability increased in 
severity during service.  See Cartright v. Derwinski, 2 Vet. 
App. 24 (1991) (recognizing that VA regulations do not 
require service connection to be established exclusively via 
medical records).  


ORDER

As new and material evidence has been received, the claim of 
service connection for a left knee disability is reopened.  
To that extent only, the appeal is granted at the present 
time.


REMAND

In light of the Veterans Claims Assistance Act further 
evidentiary development is necessary in this case.

The veteran should be afforded a VA examination.  First, the 
diagnosis of the veteran's knee should be clarified.  Second, 
the examiner must give an opinion as to whether the veteran's 
knee disability increased in severity during service.  Dr. 
Murphy's opinion does not answer this question.  Instead, he 
stated that the veteran's degenerative arthritis was 
secondary to injuries suffered in basic training, and 
resolution of this case requires an opinion concerning 
aggravation.

Accordingly, the case is REMANDED to the RO for the following 
action:
 
1.  The RO should ensure compliance 
with all notice and assistance 
requirements in the VCAA.

2.  The veteran should be scheduled for 
a VA examination.  The RO should 
forward the veteran's claims file to 
the VA examiner for review.  The 
examiner should review the claims file 
and the veteran's statements concerning 
the in-service incidents, clarify the 
current diagnosis of the left knee 
disability, and provide an opinion as 
to whether it is at least as likely as 
not that the veteran's preexisting left 
knee disability was aggravated during 
service beyond the natural progress of 
the disease.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.

3.  Then, the RO should readjudicate 
the veteran's claim of service 
connection for a left knee disability.  
If the benefit sought on appeal remains 
denied, the veteran and her 
representative should be provided an 
appropriate supplemental statement of 
the case and an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



